Name: 2000/413/EC: Commission Decision of 15 June 2000 modifying Decision 98/94/EC establishing the ecological criteria for the award of the Community eco-label to tissue paper products (notified under document number C(2000) 1593) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: environmental policy;  marketing;  wood industry;  miscellaneous industries;  natural and applied sciences
 Date Published: 2000-06-28

 Avis juridique important|32000D04132000/413/EC: Commission Decision of 15 June 2000 modifying Decision 98/94/EC establishing the ecological criteria for the award of the Community eco-label to tissue paper products (notified under document number C(2000) 1593) (Text with EEA relevance) Official Journal L 155 , 28/06/2000 P. 0063 - 0063Commission Decisionof 15 June 2000modifying Decision 98/94/EC establishing the ecological criteria for the award of the Community eco-label to tissue paper products(notified under document number C(2000) 1593)(Text with EEA relevance)(2000/413/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 880/92 of 23 March 1992 on a Community eco-label award scheme(1) and in particular the second subparagraph of Article 5(1) thereof,Whereas:(1) The first subparagraph of Article 5(1) of Regulation (EEC) No 880/92 provides that the conditions for the award of the Community eco-label shall be defined by product group.(2) Article 10(2) of Regulation (EEC) No 880/92 states that the environmental performance of a product shall be assessed by reference to the specific criteria for product groups.(3) By Decision 98/94/EC(2), the Commission established ecological criteria for the award of the Community eco-label to tissue paper products, which, according to Article 3 thereof, expire on 31 December 2000.(4) Several awards for the use of the Community eco-label have been made for this product group.(5) It is appropriate to prolong the period of validity of the definition of the product group and the ecological criteria without change, for a period of one year, in order to allow for the finalisation of the revision of the product group.(6) In accordance with Article 6 of Regulation (EEC) No 880/92 the Commission has consulted the principal interest groups within a consultation forum.(7) The measures set out in this Decision are in accordance with the opinion of the Committee set up under Article 7 of Regulation (EEC) No 880/92,HAS ADOPTED THIS DECISION:Article 1Article 3 of Decision 98/94/EC shall be replaced by the following text:"Article 3The product group definition and the criteria for the product group shall be valid from 1 January 1998 until 31 December 2001".Article 2This Decision is addressed to the Member States.Done at Brussels, 15 June 2000.For the CommissionMargot WallstrÃ ¶mMember of the Commission(1) OJ L 99, 11.4.1992, p. 1.(2) OJ L 19, 24.1.1998, p. 77.